United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGENT
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1518
Issued: August 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative dated March 27, 2007, which affirmed the
Office’s September 29, 2006 wage-earning capacity determination. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof in reducing appellant’s
compensation based on its determination that the constructed position of a mechanical drafter
represented his wage-earning capacity effective October 1, 2006.
FACTUAL HISTORY
On April 21, 1999 appellant, then a 47-year-old watch standard, filed an occupational
disease claim for a left knee injury. He indicated that he was overcompensating for a right knee

injury.1 Appellant did not initially stop work. The Office accepted his claim for left knee strain
and torn medial meniscus of the left knee.2
On November 7, 2000 appellant’s treating physician, Dr. Michael McManus, Boardcertified in occupational medicine, opined that he had permanent work restrictions from “any
driving or operation of heavy or dangerous machinery.”
On April 11, 2001 appellant was placed on the periodic rolls in receipt of temporary total
disability. The Office subsequently referred him to vocational rehabilitation on June 13, 2001.
Appellant retired from the employing establishment on September 24, 2001. He underwent
retraining at Olympic College from September 23, 2002 to December 11, 2004 in the field of
drafting. By letter dated December 15, 2004, the Office advised appellant that, as he had
completed training to be an engineering technician, he would receive 90 days of placement
assistance in his job search. Appellant was advised that, upon completion of the 90 days, his
compensation would be reduced as the evidence of record established that he was no longer
totally disabled. He was found partially disabled with the capacity to earn wages as a
mechanical engineering technician at the rate of $583.60 per week.
On April 1, 2005 the vocational rehabilitation counselor recommended closing
appellant’s file on the basis that he was unsuccessful in obtaining gainful employment after
participating in the program for 90 days. The counselor determined that, based upon appellant’s
permanent restrictions, he was able to work as an engineering technician at the hourly rate of
$564.40 per week or $14.11 per hour. On May 31, 2005 appellant’s rehabilitation counselor
noted that his file was closed effective that date. He noted that two positions, mechanical
engineering technician and mechanical drafter, were reasonably available in appellant’s labor
market area.
By letters dated June 29 and July 12, 2005, the Office provided Dr. McManus with a
labor market survey and functional job analysis for the position of mechanical engineering
technician. It requested that he provide an opinion as to the suitability of the position. On
July 19, 2005 the Office authorized appellant to be seen by Dr. McManus for a current physical
examination and requested classification as to any driving restrictions. On August 11, 2005
Dr. McManus advised that appellant was completely restricted from any driving. He diagnosed
severe secondary osteoarthritis involving the right knee and status post right total knee
replacement. Dr. McManus also noted that appellant had severe secondary osteoarthritis
involving the left knee with a degenerative tear of the medial meniscus, chronic bilateral knee
pain and was on pain control, which included the use of methadone. He advised that appellant
had been on these medications for a long time and was “habituated.” Dr. McManus reiterated
that appellant was “completely precluded from driving.” He completed a work capacity
evaluated and repeated his restrictions which included that they were permanent since
October 16, 2001. Dr. McManus advised that appellant could work an eight-hour day with
restrictions comprised of walking or standing for no more that two hours, restricted pushing,
1

The record reflects that appellant had an accepted work related March 4, 1985 injury to the right knee, for which
he received a schedule award of 51 percent to the right lower extremity.
2

The record also indicates that appellant is morbidly obese.

2

pulling and lifting of no more than 50 pounds for one-half hour and no bending, stooping,
squatting, kneeling, climbing or operating a motor vehicle.
In a letter dated August 20, 2005, the Office requested that Dr. McManus review a
functional job analysis for the position of mechanical drafter and render an opinion as to its
suitability for appellant’s work restrictions. In a report dated October 6, 2005, Dr. McManus
opined that the position of mechanical drafter would be appropriate for appellant. He did not
find anything in the job classification to be beyond appellant’s physical capacities. As the job
classification did not include any weight bearing or driving requirements, he would need this
information before giving final approval of the position.
By letter dated January 13, 2006, the vocational rehabilitation counselor provided
Dr. McManus with a copy of the job analyses for mechanical drafter and mechanical engineering
technician. He requested that an opinion regarding appellant’s ability to perform these positions.
On February 2, 2006 Dr. McManus opined that appellant was capable of performing the
mechanical drafter position.
On April 13, 2006 the vocational rehabilitation services counselor forwarded the
mechanical drafter job description to determine appellant’s wage-earning capacity. The position
was listed in the Department of Labor, Dictionary of Occupational Titles, DOT No. 007.281010. The rehabilitation counselor provided information concerning the availability of the
position within appellant’s commuting area and pay ranges within the geographical area, as
confirmed by state officials. He determined that the job conformed to appellant’s medical
restrictions and that he was vocationally qualified for the job based on his completion of a twoyear training program in the field of technical design at Olympic College. The job description
for the position included making detailed drawings of machinery and mechanical devices,
reviewing rough sketches and engineering specifications received from the engineer or architect,
calculating and laying out dimensions, angles, curvature of parts, materials to be used,
mathematics and knowledge of building materials and manufacturing technology. The physical
requirements were determined to be sedentary, with lifting or carrying a maximum of 10 pounds
occasionally as well as frequent reaching, handling or fingering and use of sight.
By letter dated August 28, 2006, the Office notified appellant that it proposed to reduce
his wage-loss compensation as the medical and factual evidence established that he was partially
disabled and had the capacity to earn wages as a mechanical drafter at the rate of $640.80 per
week. Appellant was advised that his physician had reviewed the job description for a
mechanical drafter and found that he could perform the physical activities as described in the job
analysis. He was also advised that the vocational rehabilitation counselor had found that
appellant’s experience, education, medical restrictions and labor market survey documented his
employability as a mechanical drafter. The Office informed appellant that the counselor
documented that mechanical drafter positions were reasonably available in his commuting area at
the entry pay level of $640.80 per week. Appellant was advised that the physical requirements
of the position were consistent with his work restrictions and included sedentary work and
occasional lifting or carrying of a maximum of 10 pounds. The position was comprised of
frequent reaching, handling and fingering, as well as use of his sight. The Office further
indicated that appellant’s weekly rate of pay on the date of the injury was $654.60 and was
effective August 22, 2000. It determined that the current rate of pay for his date-of-injury

3

position was equal $682.29 per week and that the adjusted wage-earning capacity for appellant
per week equated to a loss in earning capacity of $39.28 per week, adjusted by a 75 percent
compensation rate of $29.46 per week, which when increased by the cost of living resulted in
$33.00 per week. The Office informed appellant that his monthly compensation checks would
equate to $132.00 per month. It allotted appellant 30 days to submit additional evidence or
argument regarding his capacity to earn wages.
On September 7, 2006 appellant submitted a response that was addressed to
Dr. McManus. He requested that the physician provide the Office with an opinion regarding his
work capacity, which included that he could not drive due to the medications that he was
prescribed. No response was received from Dr. McManus.
By decision dated September 29, 2006, the Office reduced appellant’s compensation to
$132.00 every four weeks effective October 1, 2006, based on his ability to work as a
mechanical drafter, which was found to be medically and vocationally suitable and represented
his wage-earning capacity.
The Office subsequently received a September 21, 2006 report from Dr. McManus who
opined that appellant had reached maximum medical improvement and that his restrictions were
permanent. Dr. McManus advised that appellant required the use of long acting narcotics
analgesics for pain control. As a result, appellant was completely restricted from any driving or
operating heavy or dangerous machinery.
In a September 30, 2006 statement, appellant reiterated that his physician had advised
that he was unable to drive due to his medications. He also reiterated that he had two separate
claims and that he was being evaluated one knee at a time, as opposed to having all of his
conditions considered.
On October 12, 2006 appellant requested a telephonic hearing, which was held on
February 5, 2007. During the hearing, he noted working for the employing establishment until
he retired in 2003. Appellant indicated that he started taking methadone while participating in
vocational rehabilitation and could not drive due to his medication. He alleged that public
transportation was not readily available and that the bus station was seven to eight miles away
from his home. Appellant alleged that, even if he could get to work, he was uncertain that he
would be hired or that he would be able to work due to his medication, which made him sleepy.
By decision dated March 27, 2007, the Office hearing representative affirmed the
September 29, 2006 decision. He noted that appellant had not established that he was unable to
commute to a place of employment using a form of public transportation other than his motor
vehicle.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3
3

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

4

Section 8115(a) of the Federal Employees’ Compensation Act,4 provides in determining
compensation for partial disability, the wage-earning capacity of an employee is determined by
his actual earnings if his actual earnings fairly and reasonably represent her wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and
in the absence of evidence showing they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.5 If the actual earnings do
not fairly and reasonably represent wage-earning capacity or if the employee has no actual
earnings, his wage-earning capacity is determined with due regard to the nature of his injury, his
degree of physical impairment, his usual employment, his age, his qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect her wage-earning capacity in his disabled condition.6 Wage-earning capacity is a
measure of the employee’s ability to earn wages in the open labor market under normal
employment conditions.7 The job selected for determining wage-earning capacity must be a job
reasonably available in the general labor market in the commuting area in which the employee
lives.8 In determining an employee’s wage-earning capacity, the Office may not select a
makeshift or odd lot position or one not reasonably available on the open labor market.9
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor, Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitation,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service.10 Finally, application of the principles set forth
in Albert C. Shadrick will result in the percentage of the employee’s loss of wage-earning
capacity.11
ANALYSIS
The medical evidence includes several reports from appellant’s treating physician,
Dr. McManus, who noted that appellant was restricted from any kind of driving. However, he
found that appellant could work eight hours daily with permanent restrictions comprised of
4

5 U.S.C. § 8115.

5

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

6

See Pope D. Cox, 39 ECAB 143, 148 (1988); see supra note 4.

7

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

8

Id.

9

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

10

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

11

Id. See Albert C. Shadrick, 5 ECAB 376 (1953).

5

walking or standing for no more that two hours, restricted pushing, pulling and lifting of no more
than 50 pounds for half an hour and no bending, stooping, squatting, kneeling, climbing or
operating a motor vehicle. In setting forth appellant’s restrictions, the physician referenced the
conditions to both of appellant’s knees.
The Office referred appellant for vocational rehabilitation counseling on June 13, 2001
and he underwent retraining at Olympic College from September 23, 2002 to December 11, 2004
in the field of drafting. On April 1, 2005 the vocational rehabilitation counselor determined that
appellant was capable of working. On May 31, 2005 the Office noted that the positions of
mechanical engineering technician and mechanical drafter were reasonably available in
appellant’s labor market. On June 29, July 12 and August 20, 2005 it requested that
Dr. McManus provide his opinion as to whether the position of mechanical drafters was suitable.
In reports dated October 6, 2005 and February 2, 2006, Dr. McManus advised that the position of
mechanical drafter would be appropriate and that appellant was capable of performing the
position.
On August 28, 2006 the Office proposed to reduce appellant’s compensation, noting that
he was only partially disabled and had the capacity to earn wages as a mechanical drafter at the
rate of $640.80 per week. Because appellant was unable to secure employment, the vocational
rehabilitation counselor noted that the mechanical drafter position fit appellant’s work
capabilities. The Office determined that appellant had the capacity to earn wages as a
mechanical drafter, based on the August 11, 2005 work capacity evaluation provided by
Dr. McManus and in follow-up reports.
The Board finds that the medical evidence establishes that appellant was capable of
performing the duties required for the selected position of mechanical drafter. In the August 11,
2005 work capacity evaluation, Dr. McManus advised that appellant could return to a full day of
light-duty work with the above noted restrictions comprised of walking or standing for no more
that two hours, restricted pushing, pulling and lifting of no more than 50 pounds for half an hour
and no bending, stooping, squatting, kneeling, climbing or operating a motor vehicle. Although
Dr. McManus opined that appellant was restricted from driving, he opined that appellant could
perform the duties of the selected mechanical drafter position.
The Office vocational rehabilitation counselor determined that appellant was able to
perform the position of a mechanical drafter and provided a job classification statement and a job
description for the position, which noted that the position was sedentary with requirements that
included drafting and making drawings of machinery and mechanical devices, reviewing rough
sketches and engineering specifications from engineers and architects, calculating and laying out
dimensions, angles, curvature of parts, mathematics, knowledge of building materials and
manufacturing technology. The position was also deemed sedentary and the physical
requirements were carrying a maximum of 10 pounds occasionally, frequent reaching, handling,
or fingering and use of sight. As noted above, appellant’s physician determined that the position
was within his medical restrictions. The Office vocational rehabilitation counselor noted that the
position was available in sufficient numbers so as to make it reasonably available within
appellant’s commuting area and that the wage of the position was $640.80 per week.

6

The Board finds that the Office considered the proper factors, such as availability of
suitable employment and appellant’s physical limitations, usual employment and age and
employment qualifications, in determining that the position of mechanical drafter represented his
wage-earning capacity.12 The weight of the evidence of record establishes that appellant had the
requisite physical ability, skill and experience to perform the position of mechanical drafter and
that such a position was reasonably available within the general labor market of his commuting
area. The Office therefore properly determined that the position of mechanical drafter reflected
appellant’s wage-earning capacity and using the Shadrick formula,13 reduced his compensation
effective October 1, 2006.
Appellant contends that he would have difficulty finding a job but offered no evidence to
support that mechanical drafter positions were not reasonably available in his commuting area.
The Board has held that a claimant’s perception that he would not be hired for a selected position
is not a basis for finding that a selected position is not reasonably available.14 Although the
record supports that appellant cannot drive, the selected position does not require him to drive.
Appellant submitted no evidence to support his assertion that public transportation was not
available for commuting to work. He did not provide any evidence that there were no other
reasonable alternatives for commuting to work. Appellant also asserted that the Office did not
consider all of his conditions before reducing his compensation; however, the record indicates
that Dr. McManus considered both of appellant’s knee conditions in setting forth his work
restrictions.
Consequently, the Office properly found that the constructed position of a mechanical
drafter represented appellant’s wage-earning capacity.
CONCLUSION
The Board finds that the Office met its burden of proof in reducing appellant’s
compensation based on its determination that the constructed position of a mechanical drafter
represented his wage-earning capacity effective October 1, 2006.

12

James M. Frasher, 53 ECAB 794 (2002).

13

See Shadrick, supra note 11; see also 20 C.F.R. § 10.403.

14

See Kenneth Tappen, 49 ECAB 334 (1998).

7

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

